Citation Nr: 0502465
Decision Date: 02/02/05	Archive Date: 04/27/05

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  97-25 758	)	DATE MAR 15 2005
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


ORDER


The following corrections are made in a decision issued by the Board of Veterans Appeals (Board) in this case on February 2, 2005:

In the second full paragraph on page 2, line 7, after the sentence ending with the words the Board. and before the sentence beginning with Judgment following that decision . . . add the following sentence: 

The Court concluded that there was no factual dispute that the veteran had sustained a through and through gunshot wound of both MG I and MG II, and stated that the veteran was, as a matter of law, entitled to have each group of muscles damaged, that is MG I and MG II, rated as no less than a moderate injury, using both DC 5301 and DC 5302.

In the first full paragraph on page 3, line 3, under the heading REMAND, after the sentence ending with the phrase evaluation for injury to MG II. and before the sentence beginning with The Court has also directed . . . , add the following sentence:

The Court concluded that there was no factual dispute that the veteran had sustained a through and through gunshot wound of both MG I and MG II, and stated that the veteran was, as a matter of law, entitled to have each group of muscles damaged, that is MG I and MG II, rated as no less than a moderate injury, using both DC 5301 and DC 5302.

In numbered paragraph 5, page 6, line 5, at the end of the first full sentence, after the phrase, and September 2004 Judgment, before the period, add the following phrase: 

, including the Courts conclusion that the veteran was, as a matter of law, entitled to have each group of muscles damaged, that is MG I and MG II, rated as no less than a moderate injury, using both DC 5301 and DC 5302.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans Appeals

Citation Nr: 0502465	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  97-25 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for a gunshot 
wound to the chest with injury to muscle group (MG) I and II 
and thoracotomy scar, currently evaluated as 10 percent 
disabling, to include a claim for a separate, compensable 
evaluation for MG I injury and a separate, compensable 
evaluation for MG II injury.

2.  Entitlement to separate, compensable evaluations for 
scars associated with service-connected injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran (appellant) had active duty from December 1962 to 
January 1966 and from November 1977 to March 1981.  This 
matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which, in pertinent part, denied a claim of entitlement 
to an evaluation in excess of 10 percent for residuals of a 
gunshot wound to the right chest, involving injury to muscle 
group one and muscle group two, including a claim for a 
separate, compensable evaluation for injury to MG I and a 
separate compensable evaluation for MG II, and including the 
a claim for a separate, compensable evaluation for scars.  By 
a decision issued in October 2000, the Board denied a claim 
of entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound of the right chest.  

The veteran appeals the Board's October 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By an August 26, 2004 decision, the Court determined that the 
Board should have considered whether the veteran was entitled 
to a separate compensable evaluation for injury to MG I and a 
separate compensable evaluation for injury to MG II and 
whether the veteran was entitled to separate compensable 
evaluations for scars, and the Court remanded those claims to 
the Board.  Judgment following that decision was entered in 
September 2004.  The claim, phrased as stated on the title 
page of this Remand, now returns to the Board from the Court.

During the pendency of this appeal, the veteran has submitted 
a claim for an increased rating for sarcoidosis.  It appears 
that the veteran has perfected his appeal as to this claim.  
However, as this appeal has not been certified to the Board 
by the RO, it is not before the Board at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Court has directed that the Board consider whether the 
veteran is entitled to a separate, compensable evaluation for 
injury to MG I and a separate compensable evaluation for 
injury to MG II.  The Court has also directed that the Board 
consider whether the veteran is entitled to separate 
compensable evaluations for scars.  The Board is unable to 
further review these claims without additional medical 
evidence.  Therefore, remand of these claims for further 
development is required.

The Board notes that, in November 2000, the month following 
the October 2000 Board decision underlying the veteran's 
appeal to the Court, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), was 
enacted.  Although application of the VCAA was not discussed 
by the Court in its August 2004 decision, compliance with the 
VCAA is necessary on Remand, and is directed in the Remand 
paragraphs below.

Accordingly, the appeal is REMANDED for the following 
actions:

1.  (a) Advise the veteran of the 
evidence required to substantiate his 
claims for separate, compensable, 
increased evaluations.  As to the claim 
for an increased evaluation for residuals 
of a gunshot wound to the chest, 
involving MGs I and II, the veteran 
should be advised to describe all 
symptomatology residual to that injury.  
As to the claim for an increased, 
separate evaluation for a scar or scars, 
the veteran should be notified of the 
applicable regulations, including the 
content of Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, 7805, and 7806, and 
should be advised of changes in the 
governing regulations during the pendency 
of his appeal.  

(b) Advise the veteran of the provisions 
of the VCAA by providing the full text of 
38 C.F.R. § 3.159.  Advise the veteran 
that it is his responsibility to identify 
any evidence of any type he wants VA to 
attempt to obtain.  38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  If there 
are any additional documents, reports, or 
types of records which might substantiate 
his claim, he should identify such 
records.  In any event, the veteran 
should be specifically asked to provide 
any evidence in his possession or to 
identify any evidence that might be 
obtained that might substantiate his 
claims on appeal.

(c)  The veteran should be advised of the 
provisions of 38 C.F.R. § 3.655 and of 
the result of failure to report for VA 
examination.  Documentation of each 
notification of the veteran regarding 
scheduled VA examination should be 
associated with the claims file.

(d)  Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should be asked to 
provide the names and addresses, and 
appropriate releases for records, of any 
medical care providers who have treated 
him since service for residuals of his 
gunshot wound to the chest, or a 
thoracotomy scar, if such records have 
not yet been associated with the claims 
file.  All VA medical records identified 
by the veteran, and all private treatment 
records for which the veteran provides 
releases, should be sought and associated 
with the claims file.

3.  The veteran should be advised of 
alternative types of records which might 
substantiate his claims for increased 
evaluations, including insurance 
examinations, employment records 
reflecting time lost from work and the 
reason for loss of time, statements from 
employers, fellow employees, or others 
who may have observed relevant symptoms, 
and the like.

4.  The veteran should be afforded VA 
orthopedic, neurological, and skin 
evaluation(s) as necessary to determine 
the exact nature and extent of all 
functional impairment involving muscles 
and nerves or any other residuals of the 
gunshot wound to the chest sustained in 
service.  The claims file must be made 
available to and pertinent documents 
therein reviewed by each examiner.  The 
examiner(s) should describe in detail the 
veteran's right shoulder and arm 
functioning, functioning of the muscles 
of the chest, and functioning of MG I and 
MG II, including range of motion of the 
shoulder girdle, strength of all muscle 
motions affected by the injury to MGs I 
and II, scars, pain on motion, or other 
symptoms.  The examiner should describe 
the trajectory of the missile through the 
veteran's body, explaining whether any 
muscle groups other than MG I and MG II 
were affected by the injury, to include 
by the thoracotomy scar, and each 
examiner should provide an opinion as to 
any residuals other than muscle group 
injury, such as organ injury.  Any other 
manifestations of or effects of the 
gunshot wound should be described.  

Each scar associated with the residuals 
of a gunshot wound to the chest, to 
include the scar due to a thoracotomy, as 
well as the scar at the anterior point of 
entry at the pectoral muscles (MG II) and 
the exit at the serratus anterior (MG I) 
should be described in detail.  As to 
each scar, the appropriate examiner(s) 
should state whether the scar is 
superficial or is associated with 
underlying soft tissue damage.  As to 
each scar, the examiner(s) should state 
whether there is pain, instability, loss 
of sensation, impairment of function 
(range of motion) of surrounding tissues, 
or other symptomatology.

All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The report 
prepared should be typed.

5.  After the above-described notices 
have been provided and development 
described above has been conducted, the 
claims should be reviewed in light of the 
August 2004 Court decision and September 
2004 Judgment.  After appropriate 
development ahs been conducted, the 
claims should be readjudicated.  If any 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case, which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations.  The veteran and his 
representative should be afforded an 
appropriate period of time for response.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





